In an action to recover damages for conspiracy to deprive plaintiff of an opportunity to earn a brokerage commission, (1) plaintiff appeals from an order of the Supreme Court, Nassau County, entered December 21, 1972, which granted a motion to set aside a jury verdict of $27,600 in plaintiff’s favor against certain of the defendants and (2) said defendants cross-appeal from so much of the order as granted a new trial. Order reversed, motion to set aside verdict denied and verdict reinstated, with costs to plaintiff. In our opinion, from the evidence adduced at the trial the jury could have reasonably inferred and concluded that the defendants against whom the verdict was returned conspired to deprive plaintiff of the opportunity to earn a brokerage commission. Shapiro, Brennan and Benjamin, JJ., concur; Munder, Acting P. J., and Martuscello, J., dissent and vote to affirm.